Citation Nr: 0740808	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected 
bilateral degenerative joint disease of the knees.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, previously evaluated as genu 
recurvatum, of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, previously evaluated as genu 
recurvatum, of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of service connection for a right hip condition, to 
include as secondary to bilateral degenerative joint disease 
of the knees, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Flexion of the right knee is not limited to 30 degrees or 
the functional equivalent thereof.  Limitation of extension 
of the right knee is to +10 degrees; he does not have 
limitation of extension to 15 degrees or the functional 
equivalent thereof.

2. Flexion of the left knee is not limited to 30 degrees or 
the functional equivalent thereof.  Limitation of extension 
of the left knee is to +10 degrees; he does not have 
limitation of extension to 15 degrees or the functional 
equivalent thereof.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.14, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5256, 5258, 
5257, 5260, 5261 (2007). 

2.  The criteria for rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.14, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5256, 5258, 
5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from a claim 
for increased separate ratings for degenerative joint disease 
of the right knee and the left knee.  The Board notes that 
the veteran's claim was received in August 2004.  

In September 2004, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
September 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in May 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's conditions since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


II. Evidence

The veteran submitted an initial claim for a bilateral knee 
condition in December 1970.  Service connection was granted 
and a single 10 percent disability evaluation was assigned in 
a May 1971 rating decision.  The veteran submitted an 
informal claim for an increased rating for a bilateral knee 
condition in August 2004.  

A VA examination was conducted in September 2004.  The 
examiner noted that the veteran walked with a slight limp on 
the right side.  Regarding both knees, the examiner found no 
swelling, edema, or effusion.  No instability, weakness, 
tenderness, redness, or heat were present.  Although abnormal 
movement and guarding were absent, mild crepitus was noted 
during repetitive movements.  The McMurray test was negative, 
as were the Lachman test and Drawer test.  There was no 
limitation on standing or walking, and abnormal weight 
bearing was not evident.  There were no callosities.  

Range of motion (ROM) for the right knee was as follows: 
flexion 0-110 degrees without pain, up to 130 degrees with 
pain.  Extension of the right knee was +5 degrees, and 
hyperextension of the right knee was noted.  As for the left, 
ROM was as follows:  flexion was 0-115 degrees without pain, 
up to 130 degrees with pain.  Extension was +3 degrees in the 
left, and hyperextension was noted for the left knee as well.  
When standing, the right knee hyperextended further than the 
left.  The veteran was able to stand and walk on his heels 
and toes.  When squatting, crepitus was noted.  

The veteran stated that the movement of both knees was 
painful, but that he was able to endure the pain.  No 
limitation of the right knee was noted due to pain, weakness, 
fatigue, or repetitive use.  The same was true with the left 
knee.  Ultimately, the examiner diagnosed early or very mild 
degenerative joint disease, bilaterally, with zero to mild 
loss of function due to pain.  A right knee x-ray revealed a 
small osteochondroma arising from the superior aspect of the 
medial femoral condoyle, while the left knee x-ray revealed 
no abnormality.

A November 2004 rating decision assigned separate 10 percent 
ratings for the veteran's bilateral knee disability.  A 
higher evaluation was not awarded because there was no 
evidence of moderate subluxation or lateral instability, 
limited flexion to 30 degrees, limited extension to 15 
degrees, dislocation, or semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
An October 2005 SOC continued the 10 percent rating for each 
knee.

The veteran was afforded an additional VA examination in 
January 2007.  At that time, he informed the examiner that he 
was unable to lock his right leg, and that his right knee was 
weak and unstable.  He also reported difficulty with his 
balance.  He informed the examiner that his right knee would 
swell, and that it was painful all the time.  No history of 
additional limitation of motion, due to flare-ups, was 
provided.  Generally, the veteran did not wear a brace.  The 
veteran reported the same symptoms for his left knee, and he 
informed the examiner that he was having difficulty walking.
 
On examination, there was no sign of swelling, edema, 
effusion, instability, weakness, tenderness, redness, or heat 
in either knee.  There was no abnormal movement or guarding 
of movement, bilaterally.  No history of dislocation was 
noted or was evident for either knee, and there was no 
history of subluxation, right or left.  Both knees were 
stable, and the McMurray test, Lachman test, and Drawer test 
were all negative.  Evidence of abnormal weight bearing was 
not present, and no functional limitation was noted with 
regard to standing or walking.

Flexion of the right knee was 0-130 degrees, and extension 
was +10 degrees.  Hyperextension was noted.  The veteran did 
not report any pain during movement, and he stated that he 
experienced pain only when standing or walking with weight on 
his knees.  No incoordination was noted, and neither pain, 
weakness, fatigue, nor repetitive use limited movement.  

As for the left knee, flexion was 0-135 degrees and extension 
was +10 degrees.    As with the right, hyperextension was 
noted, and repetitive movement was not limited by pain, 
weakness, or fatigue.  As before, the veteran was diagnosed 
with mild degenerative joint disease, bilaterally, with zero 
to mild loss of function due to pain.  The veteran's right x-
ray was unchanged, while the left knee exhibited signs of 
minimal degenerative changes from the previous x-ray. 


III. Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-ray, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  However, Note 2 to DC 5003 provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating bursitis.

In VAOPGCPREC 9-98, it was held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
the limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In other words, a compensable degree of limited 
motion under DCs 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under DC 5257, if there is X-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 23-97.  

In VAOPGCPREC 9-2004 (September 17, 2004), it was held that, 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping, such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71(a), DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71(a), DC 5261),  without 
violation of the rule against pyramiding, at 38 C.F.R. § 
4.14, regardless of whether the limited motions are from the 
same or different causes. 

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned. VAOPGCPREC 9-2004.

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray-documented arthritis to be limited 
motion, even without actually limited motion, and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Under 38 
C.F.R. §§ 4.40 and 4.45, functional loss of joints, arthritic 
or otherwise, may be due either to pain on use or limitation 
of motion, and in either event warrants at least the minimum 
rating.  The Board notes that functional loss must be 
supported by adequate pathology and evidenced by visible 
behavior on motion, because ratings based on limited motion 
do not ipso facto include or subsume the other rating factors 
in §§ 4.40 and 4.45, e.g., pain, functional loss, 
fatigability, and weakness.

An evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent is assigned for severe disability.  38 C.F.R. 38 
C.F.R. § 4.71(a), DC 5257.  In Johnson v. Brown, 9 Vet. App. 
7, 11 (1996), it was held that a rating for subluxation of a 
knee under 38 C.F.R. § 4.71(a), DC 5257 was not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."

38 C.F.R. § 4.71(a), DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosis in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosis in flexion between 10 
degrees and 20 degrees, 50 percent between 20 degrees and 45 
degrees, and 60 percent if extremely unfavorable at an angle 
of 45 degrees or more.

Under 38 C.F.R. § 4.71(a), DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, is assigned where there is evidence of a 
dislocated cartilage, with frequent episodes of "locking" 
pain, and effusion into the knee joint.


IV. Analysis

The veteran is service-connected for degenerative joint 
disease of the right and left knee, formerly evaluated as 
genu recurvatum, and he was rated by the RO under the 
provisions of Diagnostic Code 5299-5260.  Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under 38 C.F.R. § 4.71.  
In this case, the veteran's claim was analyzed under 
Diagnostic codes 5003, 5256, 5258, 5257, 5260, and 5261.

A. Right Knee

As noted previously, flexion in the veteran's right knee must 
be limited to 30 degrees in order to obtain a 20 percent 
disability rating under DC 5260.  In this case, ROM for the 
right knee was 0-110 degrees in September 2004, and from 0-
130 degrees in January 2007.  Therefore, the veteran does not 
qualify for an increased rating under DC 5260.

The veteran's right knee extension was +5 degrees in 
September 2004, and +10 degrees in January 2007.  In order to 
qualify for an increased 20 percent rating under DC 5261, 
flexion must be limited to 15 degrees.  That is not the case 
here.  Therefore, the veteran does not qualify for an 
increased rating under DC 5261.  

Further, the veteran does not qualify for separate ratings 
for limitation of extension and flexion as the evidence does 
not show flexion limited to 45 degrees and extension limited 
to 10 degrees.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  However, these factors appear to have 
been taken into consideration in awarding separate 10 percent 
disability ratings under Diagnostic Code 5260.  The record 
does not reflect additional functional loss due to these 
factors that would warrant a higher rating.

Nether recurrent subluxation nor lateral instability was 
noted on either examination, much less to a moderate extent, 
so DC 5257 is not applicable in this case.  Further, because 
ankylosis was not noted during either examination, DC 5256 is 
inapplicable as well.  Dislocated cartilage was not noted in 
September 2004 or January 2007, so the veteran does not 
qualify for an increased rating under DC 5258.


B. Left Knee

Flexion in the veteran's left knee must be limited to 30 
degrees in order to obtain a 20 percent disability rating 
under DC 5260.  In this case, ROM of the left knee was 0-115 
degrees without pain in September 2004, and from 0-135 
degrees in January 2007.  As such, the veteran does not 
qualify for an increased rating under DC 5260.

The veteran's left knee extension was +3 degrees in September 
2004, and +10 degrees in January 2007.  In order to qualify 
for a 20 percent rating under DC 5261, extension must be 
limited to 15 degrees.  That is not the case here.  
Therefore, the veteran does not qualify for an increased 
rating under DC 5261.  

Further, the veteran does not qualify for separate ratings 
for limitation of extension and flexion of the left knee as 
the evidence does not show flexion limited to 45 degrees and 
extension limited to 10 degrees.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  However, these factors appear to have 
been taken into consideration in awarding separate 10 percent 
disability ratings under Diagnostic Code 5260.  The record 
does not reflect additional functional loss due to these 
factors that would warrant a higher rating.

Because ankylosis was not noted during either examination, DC 
5256 is inapplicable in this case.  The veteran's left knee 
is stable and subluxation has not been demonstrated. Thus, a 
separate rating under Diagnostic Code 5257 is not warranted.  
Dislocated cartilage was not noted in September 2004 or 
January 2007, therefore the veteran does not qualify for an 
increased rating under DC 5258.

In sum, in determining whether a higher rating is warranted 
for service-connected disability, VA must determine whether 
the evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against higher ratings 
for both knees.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, previously evaluated as genu 
recurvatum, of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, previously evaluated as genu 
recurvatum, of the left knee is denied.


REMAND

The veteran filed an informal claim for a hip condition, as 
secondary to his service-connected, bilateral knee condition, 
in August 2004.  In support of his claim, he submitted a 
statement from F.M.R., M.D., dated August 2005.  The 
physician stated that the veteran had bursitis of the right 
hip, and that the bursitis was probably secondary to the 
veteran's limp.  

In direct contrast, a VA examiner's opinion from January 2007 
ruled out the possibility of an etiological link between the 
veteran's bilateral knee condition and any current hip 
disorder.  The examiner noted that an x-ray of the veteran's 
right hip revealed an old avulsion injury of the sartorius 
muscle, otherwise unremarkable, and that injury was the cause 
of the veteran's hip pain.  Therefore, the VA examiner opined 
that it was less likely than not that the veteran's service-
connected, bilateral knee disorder caused the veteran's hip 
condition.

Although the VA examiner's opinion was thorough, with regard 
to the issue of secondary service connection, the Board notes 
that the examiner failed to render an opinion as to whether 
the veteran's avulsion injury, as noted in the x-ray from 
January 2007, is directly related to the veteran's period of 
active service.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the third prong of 38 C.F.R. 
§ 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.   See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Given 
the veteran's duties in service and in order to ensure a 
complete record, the Board finds that additional medical 
opinion is in order. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from 
the VA examiner of January 2007, if 
possible, to determine whether it is at 
least as likely as not that the veteran's 
current right hip disorder diagnosed as 
old avulsion injury of the sartorius 
muscle is directly related to an event, 
or series of events, which took place 
during his period of active service.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  If the VA 
examiner of January 2007 is unavailable, 
obtain the supplemental opinion from 
another suitably qualified examiner who 
should be requested to respond to the 
above inquiry.  A rationale for any 
opinion expressed should be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


